             Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA


 LIBERTY RESOURCES, INC.; DISABLED                    Case No. 2:19-cv-03846-HB
 IN ACTION OF PENNSYLVANIA, INC;
 PHILADELPHIA ADAPT; TONY BROOKS;
 LIAM DOUGHERTY; FRAN FULTON; and
 LOUIS OLIVO;                                         STIPULATION AND PROPOSED
                                                      PROTECTIVE ORDER
                        Plaintiffs,
 -against-

 THE CITY OF PHILADELPHIA,

                        Defendant.



       WHEREAS litigation of this action involves the potential production of information

regarding private individuals’ disability status; draft versions of regulations, policy statements,

management directives, or ordinances, which may be neither accurate nor reflective of official

versions; and pre-decisional deliberations relating to budget recommendations or internal

contracting considerations that could cause prejudice to Defendant in future related contract

negotiations (“Sensitive Non-public Information” or “Confidential Information”); and

       WHEREAS the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, and that

such confidentiality issues that may arise shall be addressed under the standards in Dombrowski

v. Bell Atl. Corp., 128 F. Supp. 2d 216, 217-218 (E.D. Pa. 2000) (Bartle, J.), quoting Pansy v.

Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994).

       IT IS HEREBY STIPULATED AND ORDERED that the following restrictions and

procedures shall apply to the information and documents exchanged by the parties in connection


                                                  1
          Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 2 of 8




with the pre-trial phase of this action; use of designated information and documents at trial will

be governed by a separate agreement or order:

       1. Counsel for any party may designate any document or information, in whole or in

           part, as confidential if counsel determines, in good faith, that such designation is

           necessary to protect Sensitive Non-public Information. Information and documents

           designated by a party as confidential will be stamped “CONFIDENTIAL.” Where a

           document includes both Confidential Information and non-confidential information,

           the producing party shall provide the unredacted document to the receiving party,

           along with a copy of the same showing redactions of portions being designated

           confidential.

       2. With respect to deposition transcripts and exhibits, counsel for any party may indicate

           on the record that a question calls for confidential documents or information and shall

           also have the right to designate the necessary portions of the transcript as

           “CONFIDENTIAL.” For deposition transcripts containing confidential information

           or documents, the section of the transcript containing such material, together with any

           exhibits referred to therein, shall be bound in a separate volume and marked

           “Designated Confidential Material Governed by Protective Order” by the reporter.

           The deposition transcript containing information or documents, parts of which are not

           confidential, shall be bound as usual, with only Confidential Information redacted.

       3. The Confidential Information disclosed will be held and used by the person receiving

           such information solely for use in connection with the action.

       4. In the event a party challenges another party’s designation of confidentiality, the

           challenging party shall inform the designating party of the objection in writing stating




                                                 2
  Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 3 of 8




   the grounds of the objection. Within seven (7) business days of receiving written

   notice of the challenge, the designating party shall inform the challenging party of the

   grounds that the designating party believes justify the confidentiality designation.

   Counsel shall make a good faith effort to resolve any dispute, and in the absence of a

   resolution within fifteen (15) days after written notice, the challenging party may seek

   resolution by the Court. Nothing in this Protective Order constitutes an admission by

   any party that Confidential Information disclosed in this case is relevant or

   admissible. Each party reserves the right to object to the use or admissibility of the

   Confidential Information.

5. The parties should meet and confer if any production requires a designation of “For

   Attorneys’ or Experts’ Eyes Only,” in which case any dispute shall be resolved by the

   Court. All other documents designated as “CONFIDENTIAL” shall not be disclosed

   to any person, except:

       a. The requesting party and counsel, including in-house counsel;

       b. Employees of such counsel assigned to and necessary to assist in the

           litigation;

       c. Consultants, experts, or investigators assisting in the prosecution or defense of

           the matter, to the extent deemed necessary by counsel;

       d. A witness attending or testifying at any deposition or court proceeding in this

           action, provided that such witness has first reviewed this Protective Order and

           either verbally acknowledged consent to abide by this Protective Order on the

           record in the proceeding or provided consent in writing (unless such witness

           falls into one or more of the categories set forth in the subparagraphs above);




                                         3
  Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 4 of 8




       e. Any outside photocopying, document storage, data processing, or graphic

           production services employed by any of the Parties;

       f. The Court (including a mediator, or other person having access to any

           Confidential Information by virtue of his or her position with the Court).

6. Prior to disclosing or displaying the Confidential Information to any person in

   subsections 5(c)-(e) above, counsel must:

       a. Inform the person of the confidential nature of the information or documents;

       b. Inform the person that this Court has enjoined the use of the information or

           documents by him/her for any purpose other than this litigation and has

           enjoined the disclosure of the information or documents to any other person;

           and

       c. Require each such person to sign an agreement to be bound by this Order in

           the form attached hereto.

7. The disclosure of a document or information without designating it as

   “CONFIDENTIAL” shall not constitute a waiver of the right to designate such

   document or information as Confidential Information. If so designated, the document

   or information shall thenceforth be treated as Confidential Information subject to all

   the terms of this Protective Order.

8. Any Personally Identifying Information (“PII”) (e.g., social security numbers,

   financial account numbers, passwords, and information that may be used for identity

   theft) exchanged in discovery shall be maintained by the receiving party in a manner

   that is secure and confidential, whether or not it is designated as “CONFIDENTIAL.”

   However, nothing contained herein shall limit the ability of a party, or non-party, to




                                         4
  Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 5 of 8




   redact PII. The propriety of such redaction shall be subject to the process described

   above for a party to challenge a designation of confidentiality.

9. Pursuant to Federal Rule of Evidence 502, inadvertent disclosure of privileged

   communications shall not constitute a waiver of the privilege in this matter provided

   the parties follow the steps set forth in Rule 502. Any party that inadvertently

   discloses privileged documents or information may notify the receiving party and

   demand that it be returned or destroyed (the “Clawback Demand”). A Clawback

   Demand must identify with particularity (i.e. provide the Bates numbers or sufficient

   information to identify the record) the privileged documents or information to be

   returned or destroyed, as well as the basis for the claim of privilege or protection.

   Upon receiving a Clawback Demand, the receiving party shall immediately cease

   further review, use and/or dissemination of the identified documents or information

   and within ten (10) business days after receipt of the Clawback Demand return the

   identified documents or information to the Producing Party including any copies it

   has, and notify any third-party sent such identified documents or information to return

   it to the producing party or destroy it, and to provide written assurance thereof to the

   receiving party.

10. All documents and information designated as “CONFIDENTIAL” filed with the

   Court, and all portions of pleadings, motions, or other papers filed with the Court that

   disclose such Designated Material, shall be redacted or filed under seal.

   Notwithstanding the designation of documents and information as

   “CONFIDENTIAL”, there is no presumption that such documents or information




                                         5
          Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 6 of 8




          shall be filed with the Court under seal. The parties shall follow the Court’s

          procedures with respect to filing under seal.

       11. At the conclusion of litigation, Confidential Information and any copies thereof shall

          be promptly (and in no event later than 30 days after entry of final judgment no

          longer subject to further appeal) returned to the producing party or certified as

          destroyed or otherwise dealt with as the producing party may agree, except that the

          parties’ counsel shall be permitted to retain their working files on the condition that

          those files will remain protected.

       12. The Court retains the right to allow disclosure of any document or subject covered by

          this Protective Order or to modify this Protective Order at any time in the interest of

          justice.



SO STIPULATED AND AGREED.

Respectfully submitted,




                                                6
         Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 7 of 8




 DATED: June 1, 2020.                     DATED: June 1, 2020.

 s/ Michelle Caiola                       s/ Kymberly K. Evanson
 Michelle Caiola*                         Kymberly K. Evanson*
 mcaiola@dralegal.org                     Paul J. Lawrence*
 Andrea Kozak-Oxnard*                     Pacifica Law Group
 akozakoxnard@dralegal.org                1191 Second Avenue, Suite 2000
 Rebecca J Sobie*                         Seattle, WA 98101
 rsobie@dralegal.org                      (206) 245-1700
 DISABILITY RIGHTS ADVOCATES              Kymberly.Evanson@pacificalawgroup.com
 655 Third Avenue, 14th Floor
 New York, NY 10017-5621                  s/ Diana P. Cortes
 Tel: (212) 644-8644                      Diana P. Cortes
 Fax: (212) 644-8636                      Chair, Litigation Group
                                          Eleanor Ewing
 Meredith J. Weaver*                      Chief Deputy City Solicitor
 mweaver@dralegal.org                     Benjamin Field
 DISABILITY RIGHTS ADVOCATES              Divisional Deputy City Solicitor
 2001 Center Street, Fourth Floor         Sean McGrath
 Berkeley, CA 94704-1204                  Assistant City Solicitor
 Tel: (510) 665-8644                      City of Philadelphia Law Department
 Fax: (510) 665-8511                      1515 Arch Street, 15th Floor
                                          Philadelphia, PA 19102
 David Ferleger                           (215) 683-5038
 david@ferleger.com                       Diana.Cortes@phila.gov
 DAVID FERLEGER LAW OFFICE
 413 Johnson St.                          Attorneys for Defendant City of
 Jenkintown, PA 19046                     Philadelphia
 Tel: (215) 887-0123
                                          *Admitted Pro Hac Vice
 Attorneys for Plaintiffs

 *Admitted Pro Hac Vice



IT IS SO ORDERED.


DATED: June 4, 2020                        /s/ Harvey Bartle III
                                           _________________________________
                                           Honorable Harvey Bartle III
                                           Senior United States District Judge




                                      7
             Case 2:19-cv-03846-HB Document 48 Filed 06/04/20 Page 8 of 8




                                             EXHIBIT A

                        UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA


 LIBERTY RESOURCES, INC.; DISABLED                     Case No. 2:19-cv-03846-HB
 IN ACTION OF PENNSYLVANIA, INC;
 PHILADELPHIA ADAPT; TONY BROOKS;
 LIAM DOUGHERTY; FRAN FULTON; and
 LOUIS OLIVO;

                         Plaintiffs,
 -against-

 THE CITY OF PHILADELPHIA,

                         Defendant.

                                       ACKNOWLEDGEMENT

I, _____________________________, declare that:
   1.   I have received a copy of the Stipulation and Protective Order (“Protective Order”) in
        this Action.
   2.   I have carefully read and understand the provisions of this Protective Order and I agree to
        abide by its terms.
   3.   I will hold in confidence, will not disclose to anyone other than those persons specifically
        authorized by the Protective Order, and will not copy or use for purposes other than for
        this Action any information designated “Confidential” that I receive in this Action,
        except to the extent that such information designated “Confidential” is or becomes public
        domain information or otherwise is not deemed “Confidential” in accordance with the
        Protective Order.
   4.   I agree that at the conclusion of the litigation, I will return all confidential information to
        the party or attorney from whom I received it.
   5.   I agree to subject myself personally to the jurisdiction of this Court for the purpose of
        proceedings relating to my performance under, compliance with, or violation of the
        Protective Order.
   6.   I understand that disclosure of information designated “Confidential” in violation of the
        Confidentiality Agreement may constitute contempt of court.
I declare under penalty of perjury that the foregoing is true and correct.

 ___________________________                            ___________________________
               Date                                                  Signature


                                                   8
